Name: Council Regulation (EEC) No 3630/82 of 21 December 1982 on the application of EEC-Norway Joint Committee Decision No 2/82 supplementing Annexes II and III to Protocol 3 concerning the definition of the concept of originating products and methods of administrative cooperation by the addition of alternative percentage rules for the products of Chapters 84 to 92 of the Customs Cooperation Council Nomenclature
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 385/34 Official Journal of the European Communities 31 . 12 . 82 COUNCIL REGULATION (EEC) No 3630/82 of 21 December 1982 on the application of EEC-Norway Joint Committee Decision No 2/82 supplementing Annexes II and III to Protocol 3 concerning the definition of the concept of originating products and methods of administrative cooperation by the addition of alternative percentage rules for the products of Chapters 84 to 92 of the Customs Cooperation Council Nomenclature THE COUNCIL OF THE EUROPEAN COMMUNITIES, Protocol by the addition of alternative percentage rules for the products of Chapters 84 to 92 of the Customs Cooperation Council Nomenclature ; Whereas it is necessary to apply this Decision in the Community, HAS ADOPTED THIS REGULATION : Article 1 Having regard to the Treaty establishing the Euro ­ pean Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas an Agreement between the European Economic Community and the Kingdom of Norway (') w^s signed on 14 May 1973 and entered into force on 1 July 1973 ; Whereas by virtue of Article 28 of Protocol 3 concerning the definition of the concept of origi ­ nating products and methods of administrative cooperation, which forms an integral part of the above Agreement, the Joint Committee has, because of the interdependence of the industrial sectors of the European Economic Community and Norway and the reciprocal nature and mutual importance of the preferential trade concerned, adopted Decision No 2/82 supplementing Annexes II and III to that For the application of the Agreement between the European Economic Community and the Kingdom of Norway, EEC-Norway Joint Committee Decision No 2/82 shall be applied in the Community. The text of the Decision is attached to this Regu ­ lation. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 21 December 1982 . For the Council The President O. MÃLLER (') OJ No L 171 , 27. 6 . 1973, p. 2 .